        Case 4:19-cr-00045-BMM Document 2 Filed 06/21/19 Page 1 of 2



CASSADY A. ADAMS
Assistant U.S. Attorney
U.S. Attorney's Office                                                    JUN 2 1 2019
P.O. Box 3447                                                        Clerk, US District Court
                                                                       District Of Montana
Great Falls, MT 59403                                                         Billings
119 First Ave. North, Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Cassady.Adams@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                     CR 19$ 'GF-BMM

                         Plaintiff,            INDICTMENT

           vs.                                 ABUSIVE SEXUAL CONTACT
                                               Title 18 U.S.C. §§ 1153(a) and 2244(a)(S)
                                               (Penalty: Life imprisonment, $250,000
 MYCHAL THOMAS DAMON,                          fine, and not less than five years to
                                               lifetime supervised release)
                         Defendant.



THE GRAND JURY CHARGES:

      That on or about May 2018, at or near Wolf Point, in Roosevelt County, in

the State and District of Montana, and within the exterior boundaries of the Fort

Peck Indian Reservation, being Indian Country, the defendant, MYCHAL

THOMAS DAMON, an Indian person, knowingly caused Jane Doe, an individual



                                         1
                Case 4:19-cr-00045-BMM Document 2 Filed 06/21/19 Page 2 of 2



        who had not attained the age of twelve years, to engage in sexual contact with an

        intent to abuse, humiliate, harass, degrade, and arouse and gratify the sexual desire

     of any person, in violation of 18 U.S.C. §§ 1153(a) and 2244(a)(5).

              A TRUE BILL.

                                                Foreperson signature redacted. Original document filed under seal.




                                                FOREPERSON




     United States Attorney



   '-          lYL->-      j                L
ii.~         . THAGGARD
T) Criminal Chief Assistant U.S. Attorney




                                                                           Crim. Summons
                                                                                           -------
                                                                          Warrant:          ✓
                                                                                         ----------
                                                                          Bail:
                                                                                   -----------
                                                   2
